           Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 1 of 22
Case Docket                                                                                                 Page 1 of 2




 Case Docket View : SC-21-04-20-3964
 Parties

 Complaint claim

   Alan R. Zibelman                            Plaintiff     Ally Financial, Inc.                     Defendant #1
                                    1500 JFK Blvd.           Ready for trial                     1100 Virginia Dr.
                                    Suite 1030                                                   Fort Washington,
                                    Philadellphia, PA                                            PA 19034
                                    19102
   ALAN R ZIBELMAN


 Docket Entries

     Filing
 #                Description       Results / Comments                              Parties Involved           Action
     Date
 1 04/20/2021 Statement of          Hearing Scheduled: 06/07/2021 02:30             ALAN            Filer
              Claims                PM Hearing Room 2                               ZIBELMAN
                                    Fee: $94.75                                     Alan R.         P
                                    Amount at Issue: $12,000.00                     Zibelman
                                    Interviewer Code: 167
                                                                                    Ally Financial, D1 CM
                                                                                    Inc.
 2 04/20/2021 Exhibit               Exhibits A-D                                    ALAN            Filer
                                                                                    ZIBELMAN
                                                                                    Alan R.         P
                                                                                    Zibelman
                                                                                    Ally Financial, D1
                                                                                    Inc.
 3 04/20/2021 Certification - UJS                                                   ALAN            Filer
              Public Access                                                         ZIBELMAN
              Policy Compliance                                                     Alan R.         P
                                                                                    Zibelman
                                                                                    Ally Financial, D1
                                                                                    Inc.
 4 04/20/2021 Plaintiff             Plaintiff Instructions                          ALAN            Filer
              Instructions SC                                                       ZIBELMAN
                                                                                    Alan R.         P
                                                                                    Zibelman
                                                                                    Ally Financial, D1
                                                                                    Inc.
 5 04/20/2021 ADA - ADA Notice ADA                                                  ALAN            Filer
                                                                                    ZIBELMAN
                                                                                    Alan R.         P
                                                                                    Zibelman
                                                                                    Ally Financial, D1
                                                                                    Inc.
 6 04/20/2021 SC What To Do         Instructions                                    ALAN            Filer
                                                                                    ZIBELMAN
                                                                                    Alan R.         P
                                                                                    Zibelman
                                                                                    Ally Financial, D1
                                                                                    Inc.
 7 04/20/2021 SC Notice to          Notice to Defend - Ally Financial, Inc.         ALAN            Filer
              Defend                                                                ZIBELMAN




file:///C:/Users/kundmumd/AppData/Local/Temp/NZEQ55BR.htm                                                    5/12/2021
                                                                                                               EXHIBIT A
        Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 2 of 22
Case Docket                                                                                       Page 2 of 2



     Filing
 #             Description       Results / Comments                       Parties Involved           Action
     Date
                                                                          Alan R.         P
                                                                          Zibelman
                                                                          Ally Financial, D1
                                                                          Inc.
 8 04/20/2021 Notice - Notice Of Notice of Language Rights                ALAN            Filer
              Language Rights                                             ZIBELMAN
                                                                          Alan R.         P
                                                                          Zibelman
                                                                          Ally Financial, D1
                                                                          Inc.
 9 05/03/2021 Affidavit of       Service made for: Ally Financial, Inc.   CMS User        Filer
              Service                                                     Ally Financial, D1
                                                                          Inc.




file:///C:/Users/kundmumd/AppData/Local/Temp/NZEQ55BR.htm                                          5/12/2021
                                                                                                     EXHIBIT A
         Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 3 of 22

                      PHILADELPHIA MUNICIPAL COURT
                   FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                            1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
                   Patrick F. Dugan, President Judge      John J. Joyce, Deputy Court Administrator



                                                           # SC-21-04-20-3964
 Alan R. Zibelman                                          Ally Financial, Inc.
 1500 JFK Blvd. Suite 1030                                 1100 Virginia Dr.
 Philadellphia, PA 19102                                   Fort Washington, PA 19034




                                               Plaintiff                                               Defendant(s)


                 IMPORTANT NOTICE TO ALL PARTIES
          THE MUNICIPAL COURT COMPLIES WITH THE AMERICANS WITH
          DISABILITIES ACT WHICH REQUIRES THAT ALL COURT
          SERVICES AND FACILITIES BE ACCESSIBLE TO PERSONS WITH
          DISABILITIES ON AN EQUAL BASIS TO THOSE WITHOUT
DISABILITIES. IF YOU HAVE A DISABILITY, AND REQUIRE REASONABLE
ACCOMMODATIONS TO FILE A CLAIM, PARTICIPATE IN A MUNICIPAL
COURT PROCEEDING, OR USE ANY SERVICE PROVIDED BY THE COURT,
PLEASE CALL 215-686-7986. REQUESTS FOR REASONABLE ACCOMMODATIONS
MUST BE MADE AT LEAST (3) THREE BUSINESS DAYS BEFORE ANY HEARING,
OR WITHIN (3) THREE BUSINESS DAYS AFTER SERVICE (DELIVERY) OF THE
NOTICE OF THE HEARING, WHICHEVER IS LATER.


             NOTA IMPORTANTE PARA TODO PERSONAS
         LA CORTE MUNICIPAL CUMPLE CON EL DECRETO DE
         AMERICANO INCAPACITADOS (AMERICANS WITH DISABILITIES
         ACT). ESTE DECRETO REQUIRE QUE TODOS LOS SERVICIOS Y
         FACILIDADES DE CORTE SEAN ACCESIBLE. A PERSONAS
INCAPACITADAS, AL IGUAL QUE PERSONAS NO INCAPACITADAS. SE USTED
ESTE INCAPACITADO Y NECESITA ACOMODACIONES RAZONABLES, PARA
PODER RADICAR UNA DEMANDA, PARTICIPAR EN ALGUN PROCEDIMIENTO
O UTILIZAR SERVICIOS EN LA CORTE MUNICIPAL POR FAVOR LLAME AL
TELEFONE 215-686-7986. PARA SOLICITAR ACOMODACIONES RAZONABLES,
DEBE LAMAR POR LO MENOS TRES DIAS DE TRABJO ANTES DE SU
AUDIENCIA O DENTRO DE TRES DIAS DESPUES DE RECIBIR SU CITA, SEGUN
O QUE OCURRA PRIMERO.
                                                                                                            300-12/10/02




                                                                                                      EXHIBIT A
                Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 4 of 22


                                   PHILADELPHIA MUNICIPAL COURT
                                FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                     1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
                               Patrick F. Dugan, President Judge    John J. Joyce, Deputy Court Administrator

                                                                        #   SC-21-04-20-3964
Alan R. Zibelman                                                   Ally Financial, Inc.
1500 JFK Blvd. Suite 1030                                          1100 Virginia Dr.
Philadellphia, PA 19102                                            Fort Washington, PA 19034




                                                      Plaintiff                                                     Defendant(s)



                                       CERTIFICATE OF COMPLIANCE

                I certify that this filing complies with the provisions of the Public Access Policy of the
        Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
        require filing confidential information and documents differently than non-confidential
        information and documents.



                                                                       Submitted by: ALAN R ZIBELMAN


                                                                       Signature:            ALAN R ZIBELMAN


                                                                       Name: ALAN R ZIBELMAN
                                                                       Attorney No. (if applicable): 066993




                                                                                                                EXHIBIT A
                    Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 5 of 22
                                                Notice of Language Rights




                                   1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
                                          Elizabeth McCarrick 215-683-8000
                                       languageaccesscoordinator@courts.phila.gov
English: You have the right to an interpreter at no cost to you. To request an interpreter, please inform court staff using the
contact information provided at the top of this notice.
Spanish/Español: Usted tiene derecho a un intérprete libre de costo. Para solicitar un intérprete favor de informárselo al personal
judicial utilizando la información provista en la parte superior de este aviso.
Mandarin/Cantonese Simplified Chinese/普通话/粤语简体中文: 您有权获得免费的口译员服务。若需要口译员，请使
用
本通知上方提供的联系信息通知法院工作人员。

Mandarin/Cantonese Traditional Chinese/普通話/廣東話繁體中文: 您有權要求免費傳譯服務。如欲要求傳譯服務，請
參
閱本通知頂部的聯絡資料，通知法庭職員。

   ‫ يُرجى إعالم موظفي المحكمة باستخدام معلومات االتصال‬،‫ لطلب مترجم‬.‫ يحق لك الحصول على مترجم دون دفع أي تكلفة من جانبك‬: ‫العربية‬/Arabic
                                                                                                   .‫المقدمة في الجزء العلوي من هذا اإلشعار‬
Russian/Русский: У вас есть право на бесплатные услуги переводчика. Заявка на переводчика подается в суд по
адресу, телефону или эл. почте, указанным выше в заголовке этого уведомления.
Vietnamese/Tiếng Việt: Quý vị có quyền được một thông dịch viên giúp mà không tốn chi phí nào cả, xin hãy báo cho nhân viên
tòa án dùng thông tin liên lạc có ở trên đầu thông báo này.

Nepali/नेपाली: तपाईँको न िःशल्
                            ु क रूपमा भाषा अ व
                                             ु ादक राख्            पाउ े अधिकार छ। अ व
                                                                                     ु ादकको लाधि अ रु ोि ि ,न यस
सच
 ू ाको माधि ददइएको सम्पकन जा कारी भरे र अदालतका कमनचारीहरूलाई जा कारी दद ह
                                                                         ु ोस ्।

Korean/한국어: 귀하는 비용에 대한 부담 없이 통역 서비스를 받을 권리가 있습니다. 통역 서비스를 요청하려면 본
통지서의 상단에 기재된 연락처를 통해 법원 직원에게 알리십시오.
Polish/Polski: Ma Pan/Pani prawo do nieodpłatnego skorzystania z usług tłumacza ustnego. Aby zwrócić się o wsparcie ze strony
tłumacza ustnego, proszę skontaktować się z pracownikami sądu, korzystając z danych znajdujących się w górnej części
niniejszego dokumentu.
   ،‫ تہاڈے کول بغیر ادائیگی کیتیاں اک مترجم حاصل کرن دا حق اے۔ مترجم دی درخواست کرن لئی‬:Pakistan/ ‫ پنجابی‬/Punjabi
            ‫میربانی کر کے ایس نوٹس دے اُوتے فراہم کیتیاں رابطے دیاں معلومات نوں ورتدیاں عدالت دے عملے نوں اطالع دوو۔‬

Punjabi/ ਪੰ ਜਾਬੀ /India: ਤੁਹਾਨੂੰ ਇਕ ਦੁਭਾਸ਼ੀਆ ਹਾਸਲ ਕਰਨ ਦਾ ਹੱ ਕ ਹੈ, ਜਿਸ ਦੀ ਤੁਹਾਨੂੰ ਕੋਈ ਲਾਗਤ ਨਹੀਂ ਲੱਗੇਗੀ। ਦੁਭਾਸ਼ੀਏ ਲਈ ਬੇਨਤੀ ਕਰਨ
ਵਾਸਤੇ, ਜਕਰਪਾ ਕਰ ਕੇ ਅਦਾਲਤ ਦੇ ਅਮਲੇ ਨੂੰ ਿਾਣ ਕਰਵਾਓ ਤੇ ਇਸ ਲਈ ਇਸ ਨੋਜਿਸ ਦੇ ਜਸਖਰ ਉਤੇ ਜਦੱ ਤੀ ਸੂੰ ਪਰਕ ਿਾਣਕਾਰੀ ਦਾ ਇਸਤੇਮਾਲ ਕਰੋ।

Portuguese/Português: Você tem direito a um intérprete gratuitamente. Para solicitar um intérprete, informe à nossa equipe
usando os dados de contato mostrados na parte superior deste aviso.
Somali/Somaali: Waxaad xaq u leedahay in lagu turjumo lacag la’aan ah. Si aad u codsato turjumaanka, fadlan u sheeg
maxkamadda shaqaalaha adiga oo isticmaala macluumaadka ciwaanka kor lagu siiyay ee ogeysiiskaan.
Haitian Creole/Kreyòl Ayisyen: Ou gen dwa resevwa sèvis yon entèprèt gratis. Pou mande pou yon entèprèt, tanpri fè manm
pèsonèl tribinal la konnen lè ou sèvi avèk enfòmasyon an yo te bay ou nan tèt avi sa a.
French/Français : Vous avez le droit de bénéficier gratuitement de l'assistance d'un interprète. Pour en faire la demande, veuillez
en informer le personnel du tribunal à l’aide des coordonnées indiquées en haut de page.
                                                                                                                      EXHIBIT A
               Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 6 of 22

                              PHILADELPHIA MUNICIPAL COURT
                             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                     1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
                             Patrick F. Dugan, President Judge John J. Joyce, Deputy Court Administrator


Court Room               2                at        02:30 PM              on      06/07/2021

                                                                     #    SC-21-04-20-3964
 Alan R. Zibelman                                                        Ally Financial, Inc.
 1500 JFK Blvd. Suite 1030                                               1100 Virginia Dr.
 Philadellphia, PA 19102                                                 Fort Washington, PA 19034




                                                         Plaintiff                                                   Defendant(s)
                                                                                                    Defendant #: 2480020


                                               NOTICE TO DEFEND
You have been sued in Philadelphia Municipal Court. If you intend to enter a defense

to this Statement of Claim or Counterclaim you must:

       1. Sign the notice where indicated below, and
       2. Return in the self-addressed and stamped envelope provided.

If you fail to return this notice, and you appear in Court at the time and date specified in this Notice, your
case may be given a new hearing date.

If you fail to appear in Court for your hearing, a judgment will be entered against you by default.

On             I, the undersigned Party, will appear at the hearing in the above to defend my case.


I, the undersigned Party, hereby verify that I am authorized to make this verification and that the facts set
forth above are true and correct to the best of my knowledge, information, and belief. I understand that this
verification is made subject to the penalties set forth in 18 Pa. C.S. § 4904, which concerns the making of
unsworn falsifications to authorities.

____________________________________                                      _____________________________________
Signature of Party                                                        Telephone Number
                                    Return in the self-addressed and stamped envelope provided
                                                                                                                           74-07/01/01




                                                                                                                   EXHIBIT A
              Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 7 of 22



                   WHAT TO DO AFTER GETTING A MONEY JUDGMENT
You have been given judgment in the amount of $ ___________________ plus costs. The other party has thirty (30)
days to appeal from this judgment.

If there is no appeal, and if you have not received payment, you may then have the Sheriff execute on the judgment. To
do so, go to the Judgment and Petitions Unit, 1339 Chestnut Street, Room 1003, Philadelphia, PA 19107 with your copy
of the Statement of Claim. To execute means that you are asking the Sheriff to sell the property or personal goods of
the defendant to satisfy your claim. The cost of execution is a minimum of $84.00.

You must wait until after the thirty (30) day appeal has run before you can execute; i.e., the 31st day. If the 30th day falls
on a Saturday, Sunday, or holiday you must wait an extra working day. (for example, if the 30th day falls on Sunday,
you must wait until Tuesday).

If and when you receive payment of your claim from the defendant, you are required under penalty of law to sign and
give to the defendant for filing with the Prothonotary the attached Order to Satisfy. The Judgments and Petitions Unit
is located at 1339 Chestnut Street, Room 1003, Philadelphia, PA 19107.

Remember, after the appeal period has expired you may institute execution proceedings to enforce payment of your
judgment. However, you are cautioned that the Sheriff can only levy upon and sell property or personal goods owned
by the defendant or defendants in PHILADELPHIA County. You should make every effort to determine what assets the
defendant owns and the exact location of those assets before proceeding with the execution process.

If your judgment arises from a motor vehicle accident and you do not receive payment within 60 days, you may file this
judgment with the Bureau of Traffic Safety in Harrisburg. To initiate this procedure you must go to Room 271 City
Hall, where you will be assisted in this endeavor. The cost of this certification is $27.00.

If your judgment is not forthcoming, please refer to the pamphlet Tips on How to Collect Your Money Judgment that you
receive in Court. If necessary, you may contact the Lawyer Referral & Information Service, 11th Floor, 1101 Market
Street, Philadelphia, PA 19107 (215-238-6333).

                     PLEASE BRING THIS FORM WITH YOU WITH YOUR COPY OF THE CLAIM.


               THE MUNICIPAL COURT COMPLIES WITH THE AMERICANS WITH DISABILITIES
               ACT, WHICH REQUIRES THAT ALL COURT SERVICES AND FACILITIES BE
               ACCESSIBLE TO PERSONS WITH DISABILITIES ON AN EQUAL BASIS TO THOSE
               WITHOUT DISABILITIES. IF YOU HAVE A DISABILITY AND REQUIRE
               REASONABLE ACCOMMODATIONS TO FILE A CLAIM, PARTICIPATE IN
               MUNICIPAL COURT PROCEEDING, OR USE ANY SERVICE PROVIDED BY THE
               COURT, PLEASE CALL 215-686-7986. REQUESTS FOR REASONABLE
               ACCOMMODATIONS MUST BE MADE AT LEAST THREE BUSINESS DAYS
               BEFORE ANY HEARING, OR WITHIN THREE BUSINESS DAYS AFTER SERVICE
               (DELIVERY) OF THE NOTICE OF HEARING, WHICHEVER IS LATER.
               LA CORTE MUNICIPAL CUMPLE CON EL DECRETO DE AMERICANO
               INCAPACITADOS (AMERICAN WITH DISABILITIES ACT). ESTE DECRETO
               REQUIERE QUE TODOS LOS SERVICIOS Y FACILIDADES DE CORTE SEAN
               ACCESSIBLE A PERSONAS INCAPACITADAS, AL IGUAL QUE PERSONAS NO
               INCAPACITADAS. SE USTED ESTE INCAPACITADO Y NECIESITA
               ACOMODACIONES RAZONABLES, PARA PODER RADICAR UNA DEMANDA,
               PARTICIPAR EN ALGUN PROCEDIMIENTO O UTILIZAR SERVICIOS EN LA CORTE
               MUNICIPAL POR FAVOR LLAME AL TELEFONO 215-686-7986. PARA SOLICITAR
               ACOMODACIONES RAZONABLES, DEBE LAMAR POR LOS MENOS TRES DIAS
               DE TRABAJO ANTES DE SU AUDIENCIA O DENTRO DE TRES DIAS DESPUES DE
               RECIBIR SU CITA, SEGUN O QUE OCURRA PRIMERO.



                                                                                                              EXHIBIT A
             Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 8 of 22

                             Frequently Asked Questions About Small Claims Court

What is a Statement of Claim and why have I received one? You have received a Statement of Claim because
you have been sued by someone to whom it is alleged that you owe money. The Statement of Claim sets forth the
facts upon which the person who is suing you is relying. You should read the Statement of Claim carefully.

What is the date, time and location of my trial? On the left hand side of the Statement of Claim under the
heading “Summons to the Defendant,” you will find the date, time and location of the trial. All trials are held in a
courtroom located on the 6th floor of the Widener Building, 1339 Chestnut Street, Philadelphia, PA 19107. It is
important that you appear on time because you risk losing your case if you are late.

What should I do if I am unable to be present at my trial? All requests for a continuance must be in writing,
should specify the reason for the continuance, and demonstrate that you have notified all parties of your request. If
the request is received by the court ten days or more before the trial, you will be notified prior to the trial of whether
your continuance request was granted or denied. If the continuance request is received by the court less than ten
days before the trial, the judge assigned to the case will make the decision at the time on which the trial is
scheduled.

Do I need a lawyer? No. The Philadelphia Municipal Court was established for the purpose of providing “an
expeditious small claims procedure whereby it shall not be necessary for the litigants to obtain counsel.” You may,
however, have a lawyer represent you at a trial. If you want a lawyer, you may want to contact the Philadelphia Bar
Association’s Lawyer Referral and Information Service at 215-238-6333 or visit its site at
www.philadelphiabarlawyers.com. Additionally, you may also qualify for a FREE lawyer or may be able to receive
FREE advice from SeniorLaw Center (215-988-1244), Community Legal Services (215-981-3700 – Center City
Office or 215-227-2400 – North Philadelphia Office), Legal Clinic for the Disabled (215-587-3350), or the AIDS
Law Project (215-587-9377).
.
Do I need to file any papers before coming to trial? If there is a Notice of Defense in the packet of papers that
you received and you intend to present a defense at trial, you should complete the Notice and mail it at least five
days before trial in the pre-addressed envelope that is supposed to be enclosed. If there is no envelope enclosed,
you do not need to complete and return the Notice of Defense. If you complete and return the Notice of Defense,
you should bring a copy of it to trial with you. If you believe that the Philadelphia Municipal Court is not the
proper court in which you should be sued, please call 215-686-2910 as soon as possible and a member of the court’s
staff will explain to you how to file a letter bringing your position to the court’s attention. If you believe that you
have a claim against the person who sued you or believe that another person should be a party to the action, please
call 215-686-7988 as soon as possible and a member of the court’s staff will explain to you how to file a
counterclaim, cross claim, or additional claim. The court does not require or accept what you may have heard
described as an Answer, New Matter, or Preliminary Objections.

What should I bring to trial? You should bring all documents and witnesses that support your defense to trial.
Those documents may include letters, cancelled checks, bills of sale, contract, agreements, cancelled checks,
photographs (it is preferred that photographs be printed and not on a cell phone), account books, and paid bill
receipts.

What happens if I fail to appear at trial and the case has not been continued? If you fail to appear at trial and
the case has not been continued, you risk losing your case and having what is called a Default Judgment entered
against you.

What do I need to bring to court if the party sued is a corporation, partnership or other similar entity? You
should bring proof that you have authority to speak on behalf of the entity. One example is articles of incorporation
showing that you are an office of the corporation. Additionally, the court has an Authorized Representative Form
that you may use.

Who should I call if I have a question that is not addressed above? Call the court at 215-686-2910, 215-686-
7987 or 215-686-7988 or visit the court at 1339 Chestnut Street, 10th floor, Room 1000.
                                                                                                              EXHIBIT A
                         Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 9 of 22

                                                  PHILADELPHIA MUNICIPAL COURT
                                             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                           1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
                                                 Patrick F. Dugan, President Judge John J. Joyce, Deputy Court Administrator

                                                                     STATEMENT OF CLAIM
   Code: Other - (13)                                                                         # SC-21-04-20-3964
   Alan R. Zibelman                                                                    Ally Financial, Inc.
   1500 JFK Blvd. Suite 1030                                                           1100 Virginia Dr.
   Philadellphia, PA 19102                                                             Fort Washington, PA 19034




                                                                        Plaintiff(s)                                                                              Defendant(s)
   Service Address (information) if other than above:

   To the Defendant: Plaintiff is seeking a money judgment against the Defendant(s) based on the following claim:
   Plaintiff entered into an automobile loan on or about February 2020. The Account No is
   227-9415-04888.

   In December 2020, plaintiff accepted and created the Ally smartphone application and schedule a
   recurring auto payment. On December 13, 2020 Ally communicated to plaintiff its NOTICE OF REPORT
   OF NEGATIVE CREDIT INFORMATION. See Attached Ex A.

   On December 18, 2020 plaintiff communicated through the App that the scheduled payment was not
   taken and was concerned about a 30 day delinquency being reported. Rather than receiving an email
   reply the service department returned a message to the APP message center inciting a phone call on
   the same day. See Attached Ex B.

   On or about December 26, 2020 ALLY reported the account to each of the three credit agencies which
   immediately decreased plaintiffs credit score by 65 points which disqualified (continued...)


   Summons to the Defendant                                                                      Amount Claimed
   You are hereby ordered to appear at a hearing                                                 Principal                         $               12000.00
   scheduled as follows:                                                                         Interest                          $                   0.00
   Citation al Demandado                                                                         Attorney Fees                     $                   0.00
   Por la presenta, Usted esta dirljido a presentarse a la                                       Other Fees                        $_______________________
                                                                                                                                                       0.00
   siguiente:                                                                                             Subtotal                 $_______________________
                                                                                                                                                   12000.00
                                                                                                 Service                           $                   0.00
                                                                                                 State Fee                         $                  14.75
   1339 Chestnut Street 6th Floor                                                                Automation Fee                    $                   5.50
   Philadelphia, PA 19107
   Hearing Room: 2                                                                               Convenience Fee                   $                   5.00
                                                                                                 JCS St. Add. Surcharge            $                  11.25
                                                                                                 JCS St. Add. Fee                  $                   2.25

   June 7th, 2021
                                                                                                 ATJ Fee                           $                   2.00
                                                                                                 ATJ Surcharge                     $                  10.00
                                                                                                 Court Costs                       $_______________________
                                                                                                                                                      44.00
                                                                                                 TOTAL CLAIMED                     $_______________________
                                                                                                                                                   12094.75
   02:30 PM
                                                                                                 Date Filed: _________
                                                                                                             04/20/2021



I am an attorney for the plaintiff(s), the plaintiff's authorized representative or have a power of attorney for the plaintiff(s) in this statement of claims action. I hereby
verify that I am authorized to make this verification; that I have sufficient knowledge, information and belief to take this verification or have gained sufficient knowledge,
information and belief from communications with the plaintiff or the persons listed below and that the facts set forth are true and correct to the best of my knowledge,
information and belief. I understand that this verification is made subject to the penalties set forth in 18 Pa. C.S. &sect; 4904, which concerns the making of unsworn
falsifications to authorities. If I am an authorized representative or have a power of attorney, I have attached a completed Philadelphia Municipal Court authorized
representative form or a completed power of attorney form.



                       ALAN R ZIBELMAN
   ______________________________                                         Address & 1500 JOHN F. KENNEDY BOULEVARD
                                                                          Phone     PHILADELPHIA, PA 19102
   Signature Plaintiff/Attorney
              066993
   Atty ID #: _____________                                                         215-569-0600

     NOTICE TO THE DEFENDANT, YOU HAVE BEEN SUED IN COURT.                                        AVISO AL DEMANDADO LE HAN DEMANDADO EN CORTE. VEA POR FAVOR
     PLEASE SEE ATTACHED NOTICES                                                                  LOS AVISOS ASOCIADOS.

                           If you wish to resolve this matter without appearing in court, please contact the attorney shown above immediately.
                                                                                                                                                           EXHIBIT A
            Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 10 of 22

                                  PHILADELPHIA MUNICIPAL COURT
                                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                     1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
                             Patrick F. Dugan, President Judge     John J. Joyce, Deputy Court Administrator

                                      SMALL CLAIMS COMPLAINT
                                                                       # SC-21-04-20-3964
Alan R. ZibelmanName                                             Ally Name
                                                                      Financial, Inc.
                Address
1500 JFK Blvd. Suite 1030
Philadellphia, PA 19102
                                                                      Address
                                                                 1100 Virginia Dr.
                                                                 Fort Washington, PA 19034
               City, State ZIP                                         City, State ZIP


               Plaintiff
                                                                                                               Defendant

                                                    Plaintiff                                                                Defendant(s)




                               DESCRIPTION OR NATURE OF VIOLATION
plaintiff from certain active financial transactions.

Plaintiff attempted to call and resolve this with customer service on February 18, 2020.
On February 19. 2021 Ally confined to plaintiff that it had accurately reported one
occurrence of 30 day delinquency. Lateness. See Attached Ex C.

On February 27, 2021, plaintiff received a notice from Transunion that his account was
reported as "improved" however upon further inquiry the lateness was not retracted and
this was confirmed by Ally customer service on March 3, 2021. See Attached Ex D.

Plaintiff availed himself of the technology offered by Ally Financial and was diligent to
notify Ally when discovered that his payment was not auto drafted even after Notice of the
intent to report. The customer service department was aware of the dispute and
nevertheless made the delinquent report. Ally refused to conduct any real investigation
and summarily concluded their electronic record was accurate in violation of the PA and
Federal Debt Collection Practices Act. Plaintiff has suffered more than $12,000 in damages
due to defamation of his credit.




                                                                                                                           EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 11 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 12 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 13 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 14 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 15 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 16 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 17 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 18 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 19 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 20 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 21 of 22




                                                               EXHIBIT A
Case 2:21-cv-02441-MSG Document 1-1 Filed 05/27/21 Page 22 of 22




                                                               EXHIBIT A
